            Case 5:20-cv-00845-G Document 17 Filed 01/15/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) KRISTA RAMIREZ,

            Plaintiff,
 v.                                               Case No.: 20-cv-845-G

(1) STATE OF OKLAHOMA ex rel.,
    BOARD OF REGENTS FOR THE
    REGIONAL UNIVERSITY SYSTEM
    OF OKLAHOMA, and
(2) SOUTHEASTERN OKLAHOMA
    STATE UNIVERSITY,

            Defendants.

DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendants, State of Oklahoma, ex rel., Board of Regents for the Regional University

System of Oklahoma (“RUSO”), and Southeastern Oklahoma State University (“SEOSU”),

(“Defendants”), for their Answer to Plaintiff’s First Amended Complaint, state the following:

       1.      Defendants admit the allegations contained in Paragraphs 1, 2 and 3 of

Plaintiff’s First Amended Complaint.

       2.      In response to Paragraph 4, Defendants deny they violated any of Plaintiff’s

rights. Defendants deny that Plaintiff has any viable claims, but admit that following the

Court’s Order on Defendant’s Motion to Dismiss [Doc. 16], Plaintiff’s only remaining claims

include retaliation claims under the (1) OADA, (2) FMLA (relating to Plaintiff’s husband’s

medical condition), and (3) Rehabilitation Act.

       3.      Defendants admit that their only interactions with Plaintiff were within the State

of Oklahoma, and admit that they may be served in Oklahoma County, as alleged in Paragraph

5. Defendants deny any unlawful conduct.
            Case 5:20-cv-00845-G Document 17 Filed 01/15/21 Page 2 of 4




       4.      Defendants admit that under certain circumstances, portions of the cited statues

listed in Paragraph 6 of Plaintiff’s First Amended Complaint apply to Defendants.

       5.      Defendants admit Plaintiff was employed for at least 1250 hours during the

requisite twelve month period. Defendants deny the remaining allegations in Paragraph 7.

       6.      In response to Paragraph 8, Defendants admit the first sentence, but deny the

remaining allegations.

       7.      In response to Paragraph 9, Defendants are without sufficient knowledge or

information to admit or deny the allegations regarding Plaintiff’s specific medical diagnoses

and/or medical problems, and therefore deny the same. Defendants deny Plaintiff experiences

significant impairments to major life activities and major bodily functions.

       8.      In response to Paragraph 10, Defendants admit Plaintiff advised SEOSU that

Plaintiff and Plaintiff’s husband had certain health conditions that necessitated Plaintiff taking

FMLA leave. Defendants are without sufficient knowledge or information regarding Plaintiff’s

specific medical conditions to admit the remaining allegations, and therefore deny the same.

       9.      In response to Paragraph 11, Defendants admit Plaintiff was permitted to take

FMLA leave at least four (4) separate times, including in September 2018 and June 2019 for

qualifying medical conditions. Defendants deny Plaintiff was disciplined for taking medical

leave. Defendants admit that after Plaintiff was placed on a plan of improvement due to

multiple and significant performance deficiencies, and subsequently received a counseling

report about ongoing performance and behavioral deficiencies, Plaintiff submitted a grievance

complaining of discrimination and retaliation.




                                              ~2~
             Case 5:20-cv-00845-G Document 17 Filed 01/15/21 Page 3 of 4




       10.      In response to Paragraph 12, Defendants admit Plaintiff was approved for, and

took approximately five weeks of FMLA leave. Defendants deny the remaining allegations in

Paragraph 12.

       11.      Defendants deny the allegations contained in Paragraphs 13 and 14 of Plaintiff’s

First Amended Complaint.

       12.      Defendants admit the allegations in Paragraph 15.

       13.      Defendants deny the allegations contained in Paragraphs 16, 17,18, 19, 20,

21,22, 23, 24, and 25 Plaintiff’s First Amended Complaint.

                                AFFIRMATIVE DEFENSES

       1.       Plaintiff has failed to state a claim upon which relief can be granted.

       2.       Plaintiff failed to timely and/or properly exhaust administrative remedies.

       3.       Defendants acted in good faith and dealt fairly with Plaintiff at all times material

to Plaintiff’s Complaint.

       4.       At all times relevant to this lawsuit, Plaintiff was never subjected to any type of

discrimination, retaliation, or other type of unlawful employment action.

       5.       Plaintiff failed to mitigate damages.

       6.       Plaintiff had no expectation of continued employment.

       7.       Punitive damages are not recoverable against Defendants.

       8.       Defendants are entitled to recover reasonable attorney fees.

       9.       Defendants reserve and do not waive any defenses available under all federal

and state laws.




                                               ~3~
             Case 5:20-cv-00845-G Document 17 Filed 01/15/21 Page 4 of 4




       10.     Defendants reserve the right to amend and supplement these defenses as

discovery proceeds.

       11.     Defendants’    actions   towards    Plaintiff   were   based    on    legitimate,

nondiscriminatory reasons.

       12.     Defendants’ actions towards Plaintiff were based on bona fide business reasons.

       WHEREFORE, Defendants respectfully request Plaintiff be denied any requested

relief, and for such other and further relief as the Court deems proper under the circumstances.

                                            Respectfully submitted,

                                            /s/ Dixie L. Coffey
                                            DIXIE L. COFFEY, OBA#11876
                                            JEB E. JOSEPH, OBA#19137
                                            Assistant Attorney General
                                            Oklahoma Attorney General’s Office
                                            Litigation Section
                                            313 NE 21st Street
                                            Oklahoma City, OK 73105
                                            Telephone: 405.521.3921
                                            Facsimile:      405.521.4518
                                            Email: dixie.coffey@oag.ok.gov
                                                     jeb.joseph@oag.ok.gov
                                            Attorney for Defendants

                              CERTIFICATE OF SERVICE


        I hereby certify that on this 15th day of January 2021, a true and correct copy of the
foregoing document was served via the Court’s ECF system to all registered counsel for the
litigants herein.


                                            /s/Dixie L. Coffey
                                            Dixie L. Coffey




                                             ~4~
